

 
Exhibit 10.1

 
[bioneutrallogo.jpg]

 
March 20, 2009


BioNeutral Group Inc.
211 Warren Street
Newark, NJ    07103


 
Re:  LETTER OF INTENT


To Whom It May Concern:


The purpose of this Letter of Intent (“Letter”) is to set forth certain
non-binding understandings and certain binding commitments betweenBioNeutral
Group Inc. of 211 Warren Street, Newark, NJ 07103 (“Buyer”), of certain assets
which are currently owned by Orient Arts Inc. of 140 Grand Ave, Carlstadt, NJ
07072 (“Seller”) (each a “Party” and collectively the “Parties”), with the
exception of any inventory now existing or produced or acquired hereafter in the
ordinary course of business and disposed of  to unrelated third persons, on the
general terms and conditions set forth below (the “Proposed Transaction”).


The final terms and conditions of the Proposed Transaction shall be set forth in
a formal written agreement to be mutually agreed upon and executed by the
Parties (the “Agreement”).  The purpose of this Letter is to set forth a
framework and time frame in which the Parties may negotiate and determine the
terms of the Agreement.
 
1.  Assets Covered; Proposed Purchase Price.


The assets to be purchased by the Buyer are, All assets of the seller including
that of any of its subsidiaries. (the “Assets”), for a proposed purchase price
ofOne Million [1,000,000] restricted shares of BioNeutral Group Inc. common
stock trading on OTC/BB under stock symbol “BONU” plus all reasonable accounting
and attorney’s fees paid by the seller specific to this transaction. (the
“Proposed Purchase Price”).
 
2.  Closing Date.


The Parties shall endeavor to complete the Proposed Transaction on or beforeMay
23, 2009 or on such other date as the Parties mutually agree in
writing     (“Closing Date”).




1

--------------------------------------------------------------------------------




3.  Delivery of Assets.


Unless otherwise agreed in the Agreement, on the Closing Date, Seller shall make
the Assets available to Buyer at Seller’s regular place of business or at such
other location as the Parties may mutually agree in writing.
 
4.  Conditions to Closing.


Closing of the Proposed Transaction shall be conditional on certain
requirements, including but not limited to:


(a)  the satisfactory conclusion of a reasonable and necessary due diligence
investigation by Buyer, which the Parties agree shall commence within two (2)
Business days from the date of this Letter and conclude not later than May 7th,
2009 or  35 Business days from the date of this Letter, unless this time frame
shall be extended by mutual agreement of the Parties in writing;


(b)  the transfer by Seller of all rights to all licenses and other interests in
the Assets and, where requested by Buyer, the provision of releases and
acceptances by relevant third parties to such arrangements, all satisfactory in
form and substance to Buyer;


(c)  as of the Closing Date, Buyer shall have received (i) documentation or
other evidence satisfactory to Buyer which establishes that Buyer shall receive
good and marketable title to all of the Assets, and that no Assets are the
subject of any prior claims, liens, or security interests of any kind, except as
otherwise disclosed and agreed, and (ii) all consents and releases from third
parties necessary for the transfer of all right, title, and interest in the
Assets;


(d)  the approval of the respective shareholders, board of directors, members,
manager, or partner(s) of Buyer and Seller, and of any regulatory, licensing, or
other agency approval required by law, as well as compliance with any applicable
bulk sales law; and


(e)  Buyer’s ability to secure adequate and advantageous financing as required
in Buyer’s sole discretion for all or part of the Proposed Transaction.
 
5.  Definitive Agreement.
 
               All of the terms and conditions concerning the Proposed Agreement
shall be stated in a definitive Agreement and other appropriate documents
necessary or desirable to carry out such Agreement, which shall be subject to
the good faith negotiation and approval of the Parties, and which shall, unless
otherwise mutually agreed, contain the terms described in this Letter, which
terms may be more definitive and detailed than they appear in this Letter, as
well as such other terms, covenants, representations, warranties, and conditions
as are usual and customary in transactions of this type or which are otherwise
deemed necessary or desirable by the Parties.
 

 
2

--------------------------------------------------------------------------------


 
6.  Present Agreements.


The Parties agree to be bound as follows:


(a)  All confidential financial or business information and trade secrets
(except publicly available or freely usable material otherwise obtained from
another source) respecting any Party (“Confidential Information”) shall be used
solely by the other Party in connection with the Proposed Transaction, shall be
revealed only to the owners, directors, managers, officers, employees,
contractors, and agents of such other Party who are necessary to the conduct of
such transaction, and shall be otherwise held in strict confidence and treated
with due care.  Upon the earlier of the Closing Date or the termination of
discussions and negotiations hereunder by any Party, all such Confidential
Information shall be returned immediately upon demand to the other Party.  The
provisions of this paragraph shall survive the termination of this Letter,
unless superseded by a more formal Agreement in conjunction with the Proposed
Transaction.


(b)  Buyer shall be entitled to make a full investigation of the business,
assets (including but not limited to the Assets), and liabilities of Seller as
reasonably necessary to fulfill the purposes of this Letter, until the Closing
of all of the Proposed Transactions contemplated by this Letter, or until either
Party shall have decided to terminate discussions and negotiations.  The Parties
shall cooperate in good faith, and in a timely fashion, to facilitate this due
diligence investigation.


(c)  Seller shall be entitled to make a full investigation of the business,
assets, and liabilities of Buyer as reasonably necessary to fulfill the purposes
of this Letter, until the Closing of the Proposed Transactions contemplated by
this Letter, or until either Party shall have decided to terminate discussions
and negotiations.


(d)  Except as otherwise mutually agreed by the Parties in writing, during the
term of this Letter, the Parties shall negotiate and conduct due diligence
exclusively with regard to the Assets, and Seller shall not sell, encumber, or
otherwise dispose of the Assets, or solicit, negotiate, or discuss with third
parties the same, except as is customarily done in the regular course of
business, and Seller shall not enter into any other letter of intent or
memorandum of understanding, contingent sale agreement, or escrow arrangement
with any third party concerning the Assets.


(e)  Each Party represents and warrants to the other that, except as disclosed
in writing and attached hereto, it is not currently subject to a letter of
intent or memorandum of understanding with regard to the Assets or any
substantially similar assets, and each Party represents and warrants to the
other Party that it is free to enter into this Letter and doing so does not
violate any federal, state, or local law, statute, rule, or regulation; any
confidentiality, non-competition, or non-solicitation agreement; or any other
third-party rights.


3

--------------------------------------------------------------------------------


 
(f)  Except as otherwise mutually agreed by the Parties in writing, each Party
shall bear its own legal, accounting, and other fees and expenses incurred in
connection with this Letter, the due diligence performed pursuant to it, and the
Proposed Transaction, whether or not an Agreement is executed or the Closing of
the Proposed Transaction contemplated by this Letter occurs.


(g)  Upon the execution of this Letter, the Parties shall not issue press
releases or other public information relating to this Letter or the Proposed
Transaction without the prior written consent of each of the other Party, which
consent shall not be unreasonably withheld.


(h)  Except with respect to the provisions of this Section 6 of this Letter,
which shall be legally binding on the Parties upon the execution of this Letter
and which shall survive the termination or expiration of this Letter and unless
otherwise mutually agreed by the Parties in writing, this Letter is an
expression of intent only, and the statements of intent or understanding
contained herein shall not be deemed to constitute any offer, acceptance, or
legally binding contract, and such statements do not create any rights or
obligations for or on the part of any Party.


(i)  As of the date of its execution, this Letter represents the entire
understanding
of the Parties with regard to the Proposed Sale, and supersedes and replaces all
prior agreements, written or oral.  Any dispute concerning this Letter or the
Proposed Sale shall be settled by and interpreted in accordance with the laws of
the State of NEVADA and of the United States, applicable to contracts made and
entirely performed therein, without regard to conflicts of laws principles.  The
Parties select the state and federal courts of competent jurisdiction in the
County of Essex, and the State of New Jersey as their forum of choice.
 
7.  Termination.
 
This Letter shall terminate upon the earlier to occur of the agreed-upon Closing
Date, the passing of the intended Closing Date without a closing of the Proposed
Transaction (unless the Parties have mutually agreed in writing to extend or
reschedule the Closing Date), or the termination of discussions and negotiations
concerning the Proposed Transaction by any Party.  Any Party may terminate
discussions and negotiations in good faith at any time for any reason or no
reason at all upon written notice to the other Party.


4

--------------------------------------------------------------------------------








Sincerely,




BioNeutral Group Inc.


By:_____________________
       Stephen J. Browand


Title: President  &
CEO                                                                                         


 
Agreed and accepted as of the date first written above:


Orient Arts, Inc.


By: _____________________
                    Mahesh Lala




Title:  President  & CEO            
                                                                           






5



 